
	

116 HR 247 : Federal CIO Authorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS1st Session
		H. R. 247
		IN THE SENATE OF THE UNITED STATES
		January 16, 2019Received; read twice and referred to the Committee on Homeland Security and Governmental Affairs AN ACT
		To amend chapter 36 of title 44, United States Code, to make certain changes relating to electronic
			 Government services, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal CIO Authorization Act of 2019. 2.Changes relating to electronic Government services (a)Change of certain names in chapter 36 of title 44 (1)DefinitionsSection 3601 of title 44, United States Code, is amended—
 (A)by striking paragraph (1); (B)by redesignating paragraphs (2) through (8) as paragraphs (1) through (7), respectively; and
 (C)in paragraph (4), as so redesignated, by striking E–Government Fund and inserting Federal IT Fund. (2)Office of Electronic GovernmentSection 3602 of title 44, United States Code, is amended—
 (A)in the heading, by striking Office of Electronic Government and inserting Office of the Federal Chief Information Officer; (B)in subsection (a), by striking Office of Electronic Government and inserting Office of the Federal Chief Information Officer;
 (C)in subsection (b)— (i)by striking an Administrator and inserting a Federal Chief Information Officer; and
 (ii)by inserting before the period at the end the following: and who shall report directly to the Director; (D)in subsection (c), by striking The Administrator and inserting The Federal Chief Information Officer;
 (E)in subsection (d), by striking The Administrator and inserting The Federal Chief Information Officer; (F)in subsection (e), by striking The Administrator and inserting The Federal Chief Information Officer;
 (G)in subsection (f)— (i)in the matter preceding paragraph (1), by striking the Administrator and inserting the Federal Chief Information Officer;
 (ii)in paragraph (5), by striking E–Government Fund and inserting Federal IT Fund; (iii)in paragraph (16), by striking the Office of Electronic Government and inserting the Office of the Federal Chief Information Officer; and
 (iv)by adding at the end the following new paragraph:  (18)Oversee the Federal Chief Information Security Officer.; and
 (H)in subsection (g), by striking the Office of Electronic Government and inserting the Office of the Federal Chief Information Officer. (3)Chief Information Officers CouncilSection 3603 of title 44, United States Code, is amended—
 (A)in subsection (b)(2), by striking The Administrator of the Office of Electronic Government and inserting The Federal Chief Information Officer; (B)in subsection (c)(1), by striking The Administrator of the Office of Electronic Government and inserting The Federal Chief Information Officer; and
 (C)in subsection (f)— (i)in paragraph (3), by striking the Administrator and inserting the Federal Chief Information Officer; and
 (ii)in paragraph (5), by striking the Administrator and inserting the Federal Chief Information Officer. (4)E-Government FundSection 3604 of title 44, United States Code, is amended—
 (A)in the heading, by striking E–Government Fund and inserting Federal IT Fund; (B)in subsection (a)—
 (i)in paragraph (1), by striking E–Government Fund and inserting Federal IT Fund; and (ii)in paragraph (2), by striking the Administrator of the Office of Electronic Government and inserting the Federal Chief Information Officer;
 (C)in subsection (b), by striking Administrator each place it appears and inserting Federal Chief Information Officer; and (D)in subsection (c), by striking the Administrator and inserting the Federal Chief Information Officer.
 (5)Program to encourage innovative solutions to enhance electronic Government services and processesSection 3605 of title 44, United States Code, is amended— (A)in subsection (a), by striking The Administrator and inserting The Federal Chief Information Officer;
 (B)in subsection (b), by striking , the Administrator, and inserting , the Federal Chief Information Officer,; and (C)in subsection (c)—
 (i)in paragraph (1)— (I)by striking The Administrator and inserting The Federal Chief Information Officer; and
 (II)by striking proposals submitted to the Administrator and inserting proposals submitted to the Federal Chief Information Officer; (ii)in paragraph (2)(B), by striking the Administrator and inserting the Federal Chief Information Officer; and
 (iii)in paragraph (4)— (I)by striking the Administrator and inserting the Federal Chief Information Officer; and
 (II)by striking E–Government Fund and inserting Federal IT Fund. (6)E-Government reportSection 3606 of title 44, United States Code, is amended—
 (A)in the heading, by striking E–Government and inserting Annual; and (B)in subsection (a), by striking an E–Government status report to the Committee on Governmental Affairs of the Senate and the Committee on Government Reform of the House of Representatives and inserting a report to the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Oversight and Government Reform of the House of Representatives.
 (7)Treatment of incumbentThe individual serving as the Administrator of the Office of Electronic Government under section 3602 of title 44, United States Code, as of the date of the enactment of this Act, may continue to serve as the Federal Chief Information Officer commencing as of that date, without further appointment under such section.
 (8)ReferencesAny reference to the Administrator of the Office of Electronic Government in any law, regulation, document, record, or other paper of the United States shall be deemed to be a reference to the Federal Chief Information Officer.
				(9)Technical and conforming amendments
 (A)Table of sections for chapter 36 of title 44The table of sections for chapter 36 of title 44, United States Code, is amended— (i)by striking the item relating to section 3602 and inserting the following new item:
							
								
									3602. Office of the Federal Chief Information Officer. ; 
 (ii)by striking the item relating to section 3604 and inserting the following new item:   3604. Federal IT Fund.; and(iii)in the item relating to section 3606, by striking E–Government and inserting Annual.
 (B)Presidential Innovation Fellows Program advisory boardSection 3172(b)(3) of title 5, United States Code, is amended by striking the Administrator of the Office of Electronic Government of the Office of Management and Budget and inserting the Federal Chief Information Officer. (C)Positions at level IIISection 5314 of title 5, United States Code, is amended by striking Administrator of the Office of Electronic Government and inserting Federal Chief Information Officer.
 (D)Table of sections for chapter 5 of title 31The table of sections for chapter 5 of subtitle I of title 31, United States Code, is amended by striking the item relating to section 507 and inserting the following new item:
						
							
								507. Office of the Federal Chief Information Officer..
 (E)Office of Electronic GovernmentSection 507 of title 31, United States Code, is amended— (i)in the heading, by striking Office of Electronic Government and inserting Office of the Federal Chief Information Officer; and
 (ii)by striking The Office of Electronic Government and inserting The Office of the Federal Chief Information Officer. (F)Program Management Improvement Officers and Program Management Policy CouncilSection 1126(b)(3)(A)(i)(II) of title 31, United States Code, is amended by striking The Administrator of the Office of Electronic Government and inserting The Federal Chief Information Officer.
 (G)Electronic Government and information technologiesSection 305 of title 40, United States Code, is amended by striking the Administrator of the Office of Electronic Government and inserting the Federal Chief Information Officer. (H)Capital planning and investment controlSection 11302(c)(4) of title 40, United States Code, is amended by striking the Administrator of the Office of Electronic Government each place it appears and inserting the Federal Chief Information Officer.
 (I)Resources, planning, and portfolio managementSection 11319(d) of title 40, United States Code, is amended by striking Administrator of the Office of Electronic Government each place it appears and inserting Federal Chief Information Officer. (J)E-Government Act of 2002Section 207(f)(3)(C) of the E-Government Act of 2002 (Public Law 107–347; 44 U.S.C. 3501 note) is amended by striking the Administrator of the Office of Electronic Government and inserting the Federal Chief Information Officer.
					(b)Establishment of Chief Information Security Officer and report on IT expenditures
 (1)In generalChapter 36 of title 44, United States Code, is further amended by adding at the end the following new sections:
					
						3607.Federal Chief Information Security Officer
 (a)EstablishmentThere is established in the Office of Management and Budget a Federal Chief Information Security Officer, who shall—
 (1)be appointed by the President; (2)be within the Office of the Federal Chief Information Officer; and
 (3)report directly to the Federal Chief Information Officer. (b)DutiesThe Federal Chief Information Security Officer shall—
 (1)direct the cybersecurity efforts of the Office of Management and Budget; (2)carry out the duties of the Director related to the security of information and information systems for agencies, including the duties and responsibilities assigned to the Director under subchapter II of chapter 35; and
 (3)carry out such other duties and powers assigned by the President, the Director, or the Federal Chief Information Officer.
								3608.Technology investment planning and oversight process
 (a)Report on information technology expendituresThe head of each agency shall submit to the Federal Chief Information Officer a report on any expenditure on information technology by that agency.
 (b)ImplementationThe Director shall establish a process to implement subsection (a), and may update such process, as necessary, that shall—
 (1)use a widely accepted industry standard taxonomy with common data elements and definitions; and (2)display, on a website accessible to the public, timely, searchable, computer-readable data on the information technology expenditures, projects, and programs of agencies, if such information would otherwise be subject to public disclosure under section 552 of title 5, commonly known as the Freedom of Information Act..
 (2)Clerical amendmentThe table of sections for chapter 36 of title 44, United States Code, is further amended by adding at the end the following new item:
					
						
							3607. Federal Chief Information Security Officer.
							3608. Technology investment planning and oversight process..
 (3)DeadlineNot later than 180 days after the date of the enactment of this Act, the Director shall establish the process described in section 3608(b) of title 44, United States Code, as added by paragraph (1).
 (4)Report to CongressNot later than 120 days after the date of the enactment of this Act, the Federal Chief Information Officer shall submit to the Committee on Oversight and Government Reform of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report on the status of establishing the process described in section 3608(b) of title 44, United States Code, as added by paragraph (1).
 3.Proposal related to shared servicesNot later than 180 days after the date of the enactment of this Act, the Federal Chief Information Officer shall submit to Congress a proposal for consolidating information technology across the Federal Government, especially among Federal agencies not referred to under section 901(b) of title 31, United States Code, and increasing the use of shared services, including any recommendations for legislative changes that may be necessary to effect the proposal.
 4.No additional funds authorizedNo additional funds are authorized to be appropriated to carry out this Act and the amendments made by this Act. This Act and the amendments made by this Act shall be carried out using amounts otherwise authorized.
		Passed the House of Representatives January 15, 2019.Karen L. Haas,Clerk.
